DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, line 5 and claim 8, line 10 recite “a plurality of cannulated openings corresponds to…” which should recite “a plurality of cannulated openings corresponding[[s]] to…”
Claim 1, line 11 and claim 8, line 16 recite “the collet is moves beyond a portion of the opening…” which should recite “the collet is moved[[s]] beyond a portion of the opening…”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garvey et al. (US 2016/0220286), hereinafter “Garvey”.
Regarding claim 1, Garvey discloses a targeting guide (200) for use with a volar distal radius plate, comprising: a body having an upper portion (at 200, FIG. 1) configured to be disposed on a head portion of the volar distal radius plate and a lower portion (at 202, FIG. 1) configured to couple the targeting guide to the volar distal radius plate; a plurality of cannulated openings (204) corresponding to respective openings of the volar distal radius plate, wherein the cannulated openings are configured to facilitate drilling pilot holes and inserting fasteners at desired trajectories through the openings of the 
Regarding claim 2, Garvey discloses the targeting guide of claim 1, further comprising: a plurality of k-wire openings (206) corresponding to a plurality of k-wire openings in the volar distal radius plate.  
Regarding claim 3, Garvey discloses the targeting guide of claim 1, wherein the collet further comprises: a reduced diameter portion (see Figure A below) configured to receive and mate with the portion of the opening in the volar distal radius plate having the reduced diameter; and a flange (see Figure A below) disposed distal to the reduced diameter portion and extending radially outward from the collet.  

    PNG
    media_image1.png
    338
    321
    media_image1.png
    Greyscale

Figure A: Collet of Garvey.

Regarding claim 5, Garvey discloses targeting guide of claim 1, wherein the body further includes a neck portion (portion between upper and lower portions) extending between the upper portion and the lower portion.  
Regarding claim 6, Garvey discloses targeting guide of claim 1, wherein the upper portion is adjacent the lower portion (FIG. 1).  
Regarding claim 7, Garvey discloses targeting guide of claim 1, wherein the body is capable of not surrounding k-wire holes in the volar distal radius plate (this statement is being interpreted as an intended use statement, i.e. the volar distal radius plate is not positively claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey in view of Knape et al. (US 2014/0018810), hereinafter “Knape”.
Regarding claim 8, Garvey discloses a stabilization system for stabilizing a bone (FIG. 1), the system comprising: a bone plate (100), the bone plate comprising an elongated portion (shaft) extending along a longitudinal axis, an enlarged head portion (upper portion, FIG. 1), a transition region (between head and shaft) connecting the elongated portion to the enlarged head portion, and a plurality of through holes (104) extending through the elongated portion and the head portion; a targeting guide (200) coupled to the bone plate, comprising: a body having an upper portion (at 200, FIG. 1) configured to be disposed on the enlarged head portion of the bone plate and a lower portion (at 202, FIG. 1) configured to couple the targeting guide to the bone plate; a plurality of cannulated openings (204) corresponding to the plurality of through holes, wherein the cannulated openings are configured to facilitate drilling pilot holes and inserting fasteners at desired trajectories through the through holes (¶37); and a collet (230, FIGS. 6A-7) extending from the lower portion of the body and into one of the plurality of through holes (¶41), the collet having a plurality of arms (234) configured to be deflected radially inward as the collet is inserted into the through hole and to return to an undeflected position after the collet is moved beyond a portion of the through hole having a reduced diameter (¶41).  
However, Garvey is silent regarding a spring drill-guide. Knape teaches a spring drill-guide (10) configured to be coupled to a drill and comprising: a drill bit (50) extending from a proximal end (53) to a distal end (51), a compression element (60) ; and a sleeve (25) coupled to a distal end of the compression element (FIG. 2B), wherein the drill bit extends through the compression element and the sleeve such that (FIG. 4), in an initial state where the compression element is not compressed, only the distal end of the drill bit extends through the sleeve (FIG. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the spring drill guide of Knape with the bone plate and targeting guide of Garvey, for the purpose of drilling a hole through 
Regarding claim 9, Garvey as modified by Knape teach the stabilization system of claim 8, and Knape further teaches wherein the compression element is a helical spring (FIG. 1).  
Regarding claim 10, Garvey as modified by Knape teach the stabilization system of claim 8, and Garvey further teaches wherein the targeting guide further comprises: a plurality of k-wire openings (206) corresponding to a plurality of k-wire openings (106) in the bone plate.  
Regarding claim 11, Garvey as modified by Knape teach the stabilization system of claim 8, and Garvey further teaches wherein the collet comprises: a reduced diameter portion (see Figure A above) configured to receive and mate with the portion of the opening in the bone plate having the reduced diameter; and a flange (see Figure A above) disposed distal to the reduced diameter portion and extending radially outward from the collet.  
Regarding claim 12, Garvey as modified by Knape teach the stabilization system of claim 8, and Garvey further teaches wherein the targeting guide further comprises: a screw (250, FIG. 7) configured to be inserted into a central opening of the collet to prevent deflection of the collet radially inward.  
Regarding claim 13, Garvey as modified by Knape teach the stabilization system of claim 8, and Garvey further teaches wherein the body of the targeting guide further includes a neck portion (portion between upper and lower portions) extending between the upper portion and the lower portion.  
Regarding claim 14, Garvey as modified by Knape teach the stabilization system of claim 8, and Garvey further teaches wherein the upper portion of the targeting guide is adjacent the lower portion of the targeting guide (FIG. 1).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey in view of Knape and further in view of Laird (US 2011/0106086).
Regarding claim 15, Garvey as modified by Knape teach the stabilization system of claim 14, except wherein the body of the targeting guide does not surround k-wire holes in the bone plate. Laird teaches a stabilization system for stabilizing a bone (5), the system comprising: a bone plate (10), the bone plate comprising an elongated portion (14) extending along a longitudinal axis, an enlarged head portion (12), and a plurality of k-wire holes (at 80, FIG. 1); a targeting guide (50) coupled to the bone plate, comprising: a body that does not surround k-wire holes in the bone plate (FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the resilient finger members 80 of Laird with the targeting guide of Garvey in order to further secure the targeting guide to the bone plate using resilient finger members at their distal ends, for the purpose of enhancing the coupling between the targeting guide and bone plate. In this case, one would form the targeting guide of Garvey comprising resilient fingers such that the targeting guide does not surround k-wire holes in the bone plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775